Case 19-06009-TLM       Doc 30    Filed 01/15/20 Entered 01/15/20 14:37:46   Desc Main
                                 Document      Page 1 of 12



Jed W. Manwaring ISB #3040
Scott R. Rowley, ISB No. 9808
EVANS KEANE LLP
1161 W. River Street, Suite 100
P. O. Box 959
Boise, Idaho 83701-0959
Telephone: (208) 384-1800
Facsimile: (208) 345-3514
E-mail: jmanwaring@evanskeane.com

Attorneys for Trustee, Noah G. Hillen

                        UNITED STATES BANKRUPTCY COURT

                                  DISTRICT OF IDAHO

  In Re:                                          Case No. 17-00450-TLM

  FARMERS GRAIN, LLC,                             Chapter 7

           Debtor.


  NOAH G. HILLEN, Trustee,                        Adv. Pro. No. 19-06009-TLM

           Plaintiff,

  vs.

  CLARICH FARMS, LLC,

           Defendant.

  vs.                                             Adv. Proc. No. 19-06010-TLM

  DESERET FARMS, INC.,

           Defendant.

  vs.                                             Adv. Proc. No. 19-06011-TLM

  FRAHM FARM, LLC.,

           Defendant.




MEMORANDUM IN SUPPORT OF TRUSTEE’S MOTION FOR SUMMARY JUDGMENT - 1
Case 19-06009-TLM        Doc 30    Filed 01/15/20 Entered 01/15/20 14:37:46            Desc Main
                                  Document      Page 2 of 12




  vs.                                                  Adv. Proc. No. 19-06013-TLM

  GW FARMS LLC,

          Defendant.

  vs.                                                  Adv. Proc. No. 19-06015-TLM

  PETERSON FARMS OF NYSSA, INC.,

          Defendant.

                         MEMORANDUM IN SUPPORT OF
                  TRUSTEE’S MOTIONS FOR SUMMARY JUDGMENT

                                     I. INTRODUCTION

        Plaintiff, Noah G. Hillen, Trustee, submits this Memorandum in Support of Plaintiff’s

Motion for Summary Judgment in addition to the concurrently filed Declaration of Trustee Hillen

and the Plaintiff’s Statement of Undisputed Facts pursuant to Local Bankruptcy Rule 7056.1. The

Complaints seek judgments for preferential transfers against: Clarich Farms LLC (“Clarich

Farms”) for $65,229.94; Deseret Farms Inc. (“Deseret Farms”) for $206,448.74; Frahm Farm, LLC

(“Frahm Farm”) for $65,777.48; GW Farms LLC (“GW Farms”) for $179,758.66; and Peterson

Farms of Nyssa, Inc. (“Peterson Farms”) for $167,854.32. These payments or transfers were each

made in the spring of 2017 by the Debtor within 90 days of the filing of the Bankruptcy Petition.

The transfers were in payment of antecedent debts of owing from the July and August 2016

deliveries to Debtor of Soft White Wheat (“SWW”) from each Defendant. Each of the elements

of 11 U.S.C. §§ 547(b) and 550(a) have been established by the Plaintiff Trustee. Trustee

incorporates by reference the Plaintiff’s Statement of Undisputed Facts filed concurrently.




MEMORANDUM IN SUPPORT OF TRUSTEE’S MOTION FOR SUMMARY JUDGMENT - 2
Case 19-06009-TLM         Doc 30    Filed 01/15/20 Entered 01/15/20 14:37:46              Desc Main
                                   Document      Page 3 of 12



                          II. SUMMARY JUDGMENT STANDARDS

       In adversary proceedings before this Court, the summary judgment standard set out in

Federal Rule of Civil Procedure 56 applies. See Fed. R. Bankr. P. 7056; Barboza v. NeFw Form,

Inc. (In re Barboza), 545 F.3d 702, 707 (9th Cir. 2008). Summary judgment is proper if the

pleadings, the discovery and disclosure materials on file, and any affidavits show that there is no

genuine issue as to any material fact and that the movant is entitled to judgment as a matter of law.

Fed. R. Civ. P. 56(a). An issue is “genuine” if the evidence is such that a reasonable jury could

return a verdict for the nonmoving party, and a fact is “material” only if it might affect the outcome

of the case under the governing law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

The burden is on the moving party to show the absence of a genuine issue of material fact. Id. at

256-57.

       In response to a properly submitted summary judgment motion, the nonmoving party must

set forth specific facts showing that there is a genuine issue for trial in order to withstand summary

judgment. Fed. R. Civ. P. 56. In doing so, the nonmoving party may not rely on mere allegations

or denials in its own pleading, but must produce specific facts, through affidavits or other

admissible discovery material, showing a genuine issue for trial. Id.; Barboza, 545 F.3d at 707

(quoting Bhan v. NME Hosps., Inc., 929 F.2d 1404, 1409 (9th Cir. 1991)). On summary judgment,

inferences must be drawn from the underlying facts in the light most favorable to the nonmoving

party. Anderson, 477 U.S. 242 at 255.

                         III. FACTS AND PROCEDURAL HISTORY

       In July and early August 2016, each of the Defendants delivered loads of SWW to Farmers

Grain, LLC, the Debtor (“Farmers Grain” or “Debtor”). In the spring of the following year, 2017,

each Defendant received a Final Scale Ticket Settlement Statement and check in payment for the




MEMORANDUM IN SUPPORT OF TRUSTEE’S MOTION FOR SUMMARY JUDGMENT - 3
Case 19-06009-TLM        Doc 30     Filed 01/15/20 Entered 01/15/20 14:37:46              Desc Main
                                   Document      Page 4 of 12



July and August 2016 deliveries. Each of the payments from the Debtor were made within the 90

days of the filing of the Bankruptcy Petition on April 18, 2017. Insolvency is presumed during

those 90 days. For the Defendants’ deliveries in 2016, the Oregon statutory lien claim of security

on the SWW expired in January 2017, 180 days after deliveries in July and August 2016. The

Defendants were unsecured at the time of the payments. Therefore, the transfers enabled the

Defendants to receive more than they would have received in a chapter 7 bankruptcy liquidation.

All elements for a preference claim under 11 U.S.C. §547(b) have been established.

                                        IV. ARGUMENT

       A. THE TRUSTEE HAS ESTABLISHED EACH ELEMENT OF A PRIMA FACIA
          PREFERENCE CLAIM UNDER BANKRUPTCY CODE §547(b).

       In pertinent part, 11 U.S.C. § 547(b) provides:

       (b) Except as provided in subsections (c) and (i) of this section, the trustee may
       avoid any transfer of an interest of the debtor in property—
              (1) to or for the benefit of a creditor;
              (2) for or on account of an antecedent debt owed by the debtor before
              such transfer was made;
              (3) made while the debtor was insolvent;
              (4) made—
                       (A) on or within 90 days before the date of the filing of the
                       petition; […]
              (5) that enables such creditor to receive more than such creditor
              would receive if—
                       (A) the case were a case under chapter 7 of this title;
                       (B) the transfer had not been made; and
                       (C) such creditor received payment of such debt to the extent
                       provided by the provisions of this title.

11 U.S.C. § 547(b). If a transfer is avoidable under Section 547, the trustee may recover the

property that was transferred for the benefit of the estate. 11 U.S.C. § 550(a). The case law states:

       In order to avoid a transfer as a preference under the Code, the trustee must prove
       by a preponderance of the evidence that a transfer of property of the debtor occurred
       and that such transfer (1) was made to or for the benefit of the creditor; (2) for or
       on account of an antecedent debt; (3) while the debtor was insolvent; (4) within 90
       days before the date of filing of the petition; and (5) enabled the creditor to receive



MEMORANDUM IN SUPPORT OF TRUSTEE’S MOTION FOR SUMMARY JUDGMENT - 4
Case 19-06009-TLM        Doc 30     Filed 01/15/20 Entered 01/15/20 14:37:46              Desc Main
                                   Document      Page 5 of 12



       more than it would have received in a chapter 7 liquidation if the transfer had not
       been made.

Elsaesser v. Cent. Pre-Mix Concrete Co. (In re Pioneer Constr., Inc.), 01.2 I.B.C.R. 66, 76 (Bankr.

D. Idaho 2001) (citing Arrow Elecs., Inc. v. Justus (In re Kaypro), 218 F.3d 1070, 1073 (9th Cir.

2000). Plaintiff Trustee has the burden of proving the elements required to avoid a transfer under

§ 547(b). Id. If Trustee meets that burden, Defendants have the burden of proving, as affirmative

defenses, one or more of the exceptions under § 547(c). Id. (citing Elsaesser v. Am. Express Travel

Related Servs. Co., Inc. (In re Taylor), 95 I.B.C.R. 216, 218 (Bankr. D. Idaho 1995); and § 547(g).

           a. The transfers were of an interest of the Debtor in property.

       There is no dispute that the five checks from the Debtor were from, and cleared, the bank

accounts of the Debtor, who owned the funds in the account. (Declarations of Peterman, Exhibits

A; Declaration of Hillen ¶ 9.)

           b. The transfers were for the benefit of creditors.

       Broadly defined, a creditor is an “entity that has a claim against the debtor that arose at the

time of or before the order for relief concerning the debtor.” 11 U.S.C. § 101(10). A claim is a

“right to payment, whether or not such right is reduced to judgment, liquidated, unliquidated, fixed,

contingent, matured, unmatured, disputed, undisputed, legal equitable, secured, or unsecured….”

11 U.S.C. 101(5)(A).

       Farmers Grain understood that after deliveries of the SWW in July 2016, it had to pay

Defendants for the wheat, although the time of payment was deferred, and the price was yet to be

determined by the market on that future date. (Plaintiff’s Declaration of Millsap ¶¶ 5 & 6.)

Therefore, after delivery, Defendants were creditors holding a claim for the delivered SWW, albeit

unliquidated and undefined. In addition, the title to the SWW passed to Farmers Grain at delivery




MEMORANDUM IN SUPPORT OF TRUSTEE’S MOTION FOR SUMMARY JUDGMENT - 5
Case 19-06009-TLM        Doc 30    Filed 01/15/20 Entered 01/15/20 14:37:46              Desc Main
                                  Document      Page 6 of 12



and it owed an obligation for the SWW. The UCC states that title of goods passes to the buyer

upon delivery of the goods.

       Unless otherwise explicitly agreed title passes to the buyer at the time and place at
       which the seller completes performance with reference to the physical delivery of
       the goods, despite any reservation of a security interest and even though a document
       of title is to be delivered at a different time or place….

 OR. REV. STAT § 72.4010.

       Between the time the SWW was delivered and later paid for, the separate Defendants were

creditors of Farmers Grain. Title to the wheat passed when the wheat was delivered to Farmers

Grain July and early August 2016. After transfer of title, Peterson Farms held a claim against, and

right to payment from, Farmers Grain.      Farmers Grain knew it had to pay and account for the

delivered SWW to the Defendants. That is what makes the Defendants to be creditors. The

Defendants as creditors holding claims, benefitted from the transfers.

           c. The transfers were on account of antecedent debts owed by Debtor.

       “A debt is ‘antecedent’ if it is incurred before the transfer: the debt must have preceded the

transfer.” Collier on Bankruptcy, ¶ 547.03[3][a], p. 547-32 (16th Edition). When a creditor has a

claim against a debtor, the debtor owes a debt to the creditor. In re Bullion Reserve of North

America, 836 F.2d 1214, 1219 (9th Cir. 1988).

       The spring 2017 checks by Famers Grain to the Defendants were on account of antecedent

debts owed by Farmers Grain. Title to the SWW had passed from the Defendants to Farmers Grain

when the SWW was delivered to Farmers Grain in July and August of 2016. Because the

Defendants did not receive payment upon delivery, the Defendants had a claim to demand payment

from Farmers Grain on a future date. After the SWW deliveries, the parties were in a

debtor/creditor relationship. In the spring of 2017, and more than six months after title to each of




MEMORANDUM IN SUPPORT OF TRUSTEE’S MOTION FOR SUMMARY JUDGMENT - 6
Case 19-06009-TLM        Doc 30     Filed 01/15/20 Entered 01/15/20 14:37:46             Desc Main
                                   Document      Page 7 of 12



the SWW deliveries had transferred, Farmers Grain settled its antecedent obligation by issuing

checks to the Defendants. (Declaration of Hillen, Exhibits 1-5.)

           d. The transfers were made while the Debtor was insolvent.

       There is a presumption of insolvency for the 90 days before the filing of the bankruptcy

petition. “For the purposes of this section, the debtor is presumed to have been insolvent on and

during the 90 days immediately preceding the date of the filing of the petition.” 11 U.S.C. § 547(f).

Farmers Grain filed its petition for bankruptcy on April 18, 2018 and is therefore presumed to be

insolvent beginning January 18, 2017. There should be no dispute of this element.

           e. The transfers were made within 90 days before the bankruptcy petition was
              filed.

       The transfer must fall within the 90 days before the filing of the bankruptcy petition. 11

U.S.C. § 547(b)(4)(A). Ninety days before the bankruptcy petition, which was filed April 18, 2017,

falls on January 18, 2017. The payments to Defendants, for the delivered SWW, were all made by

check between January 19 and April 18, 2017, and therefore within the 90 days preceding the

bankruptcy petition. (Declarations of Peterman, Exhibits A; Declaration of Hillen ¶ 9.) There

should be no dispute of this element.

           f. The transfers enabled Defendants to receive more than they would if the case
              were under chapter 7 and the transfers had not been made, because
              Defendants’ were not secured at the time of payments.

       The final element of Section 547(b) is whether the transfer enabled the creditor to receive

more than it would in a hypothetical chapter seven liquidation. Whether the creditor is secured or

unsecured is the key question to determine whether Section 547(b)(5) is met. In re Powerline Oil

Co., 59 F.3d 969, 972 (9th Cir. 1995). “[A]s long as the distribution in bankruptcy is less than one-

hundred percent, any payment ‘on account’ to an unsecured creditor during the preference period

will enable that creditor to receive more than he would have received in liquidation had the



MEMORANDUM IN SUPPORT OF TRUSTEE’S MOTION FOR SUMMARY JUDGMENT - 7
Case 19-06009-TLM        Doc 30     Filed 01/15/20 Entered 01/15/20 14:37:46                Desc Main
                                   Document      Page 8 of 12



payment not been made.” Id. quoting In re Lewis W. Shurtleff, Inc., 778 F.2d 1416, 1421 (9th Cir.

1985). In contrast, “[g]enerally, payments to a fully secured creditor will not be considered

preferential because the creditor would not receive more than in a chapter 7 liquidation.” Collier

on Bankruptcy, ¶547.03[7], p. 547-43 (16th Edition). The Defendants’ automatic security interest

had expired by the time of payments in spring 2017.

       Title to the SWW deliveries passed to Farmers Grain at the time of delivery pursuant to

Oregon’s UCC which states:

       § 72.4010. Passing of title; reservation for security; limited application of ORS
       72.4010
       Each provision of this chapter with regard to the rights, obligations and remedies
       of the seller, the buyer, purchasers or other third parties applies irrespective of title
       to the goods except where the provision refers to such title. In so far as situations
       are not covered by the other provisions of this chapter and matters concerning title
       become material the following rules apply:
       ...

       (2) Unless otherwise explicitly agreed title passes to the buyer at the time and place
       at which the seller completes performance with reference to the physical delivery
       of the goods, despite any reservation of a security interest and even though a
       document of title is to be delivered at a different time or place; and in particular and
       despite any reservation of a security interest by the bill of lading:

ORS § 72.4010(2).      There was no “otherwise explicitly agreed” arrangement between the

Defendants and Farmers Grain regarding title. Therefore, title passed at the time of delivery. The

Defendants were sellers and Farmers Grain was the buyer.

       A seller of grain has an automatic security interest in the inventory and proceeds of the

purchaser that arises upon delivery of grain and expires 180 days later. ORS §§ 87.755, 87.762.

The security interest attaches on the date of delivery. The statute states:

       § 87.755. Grain producer's lien; date lien attaches; priority
       (1) An agricultural producer that delivers or transfers grain for consideration has a
           lien on the inventory of the purchaser and proceeds received by the purchaser
           from the selling of the inventory.




MEMORANDUM IN SUPPORT OF TRUSTEE’S MOTION FOR SUMMARY JUDGMENT - 8
Case 19-06009-TLM        Doc 30     Filed 01/15/20 Entered 01/15/20 14:37:46                Desc Main
                                   Document      Page 9 of 12



       (2) The lien created by subsection (1) of this section attaches to the inventory and
           proceeds on the date physical possession of the grain is delivered or
           transferred by the agricultural producer to the purchaser or an agent of
           the purchaser. If grain is delivered or transferred by an agricultural producer
           to a person other than the purchaser for cleaning or storage, the lien attaches
           when the grain is physically delivered or transferred to the purchaser or an agent
           of the purchaser for agreed consideration.

ORS § 87.755 (emphasis added).       This automatic lien expires 180 days after delivery:

       § 87.762. Filing notice of lien; duration of lien; contents of notice; notice to
       secured parties; effect of failure to give notice to secured parties
       (1) A lien created under ORS 87.755 expires no later than the end of the 180th
           day after the date the lien attaches, unless the agricultural producer extends
           the lien by filing a notice of lien as provided in this section or by filing a notice
           of claim of lien under ORS 87.242. If the agricultural producer extends the lien,
           the lien expires no later than 18 months after the date the lien attaches.

ORS § 87.762(1) (emphasis added).

       Other definitions and rules of the Oregon agricultural lien are as follows. An agricultural

producer is a person that engages in the business of growing or producing agricultural produce.

ORS § 87.700(2). The agricultural producer’s lien on grain delivered to the purchaser is in the

amount of the contract price, or if the parties had not agreed on a contract price, it is for the

reasonable value of the produce. ORS § 87.705(1). The agricultural producer does not need to file

notice to perfect the lien. ORS § 87.705(2). The lien automatically attaches to the purchaser’s

inventory, and proceeds of the inventory, when physical possession of the grain is transferred.

ORS § 87.755(2). “If grain is delivered or transferred by an agricultural producer to a person other

than the purchaser for cleaning or storage, the lien attaches when the grain is physically delivered

or transferred to the purchaser or an agent of the purchaser for agreed consideration.” (Emphasis

added) Id. The producer’s lien on grain expires 180 days after attachment of the lien. ORS §

87.762(1). The producer has the option to extend the lien, but only by filing a notice of lien. Id.




MEMORANDUM IN SUPPORT OF TRUSTEE’S MOTION FOR SUMMARY JUDGMENT - 9
Case 19-06009-TLM        Doc 30    Filed 01/15/20 Entered 01/15/20 14:37:46              Desc Main
                                  Document     Page 10 of 12



       In the present case, Farmers Grain knew it was the purchaser of the SWW at the time of

deliveries because it had to pay for the SWW at a future date.            That obligation was the

consideration. In fact, the deliveries of SWW were not stored, but immediately began to be re-

sold by Farmers Grain to buyers in the Tri-Cities area. (Plaintiff’s Declaration of Millsap, ¶¶ 5-

7; Declaration of Hillen, Exhibit 8.) In July and August 2016, Defendants made their final

deliveries of SWW to Farmers Grain. Pursuant to the UCC, title to the wheat passed to the Farmers

Grain when the “seller complete[d] performance with reference to the physical delivery of the

goods….” ORS § 72.4010(2). According to ORS § 87.755(2), the Defendants’ liens on the

inventory and proceeds of Farmers Grain attached on in July and early August 2016, when the

SWW was delivered to Farmers Grain. Because the SWW was delivered to the purchaser, and was

not delivered to someone solely for storage, the lien attached the on date that physical delivery was

completed, in July and August 2016. Per ORS § 87.762(1), the liens expired 180 days later, each

in January 2017. None of the Defendants extended their liens by filing a notice with the Oregon

Secretary of State as prescribed in ORS § 87.762(1). (Declaration of Hillen, ¶15.)

       The transfers from Farmers Grain occurred after the liens had expired. The checks from

Farmers Grain to the Defendants all cleared from Farmers Grain’s account after the Oregon

statutory liens had expired in January 2017, all within the 90 days before Farmers grain petitioned

for bankruptcy.

       This bankruptcy case will not provide a 100% dividend to unsecured creditors.

(Declaration of Hillen ¶13.) Therefore, the Defendants obtained more recovery through the

transfers/payments than they would have received in a Chapter 7 liquidation, had they not received

the payments.




MEMORANDUM IN SUPPORT OF TRUSTEE’S MOTION FOR SUMMARY JUDGMENT - 10
Case 19-06009-TLM         Doc 30    Filed 01/15/20 Entered 01/15/20 14:37:46                Desc Main
                                   Document     Page 11 of 12



       B. THE TRUSTEE IS ENTITLED TO A JUDGMENT AGAINST EACH
          DEFENDANT IN THE AMOUNTS OF THE CHECK TRANSFERS UNDER
          BANKRUPTCY CODE 550(a).

       Having established all elements under 11 U.S.C. §547(b) to avoid the transfers, Plaintiff

Trustee is entitled to recover a judgment against each Defendant for the amount of the check

received. The applicable section states:

       § 550. Liability of transferee of avoided transfer
       (a) . . . to the extent that a transfer is avoided under section … 547 … of this title,
       the trustee may recover, for the benefit of the estate, the property transferred, or, if
       the court so orders, the value of such property, from—
       (1) the initial transferee of such transfer or the entity for whose benefit such transfer
       was made.

Therefore, Trustee requests that a judgment in the respective amounts of the checks be entered

against each Defendant.

                                           CONCLUSION

       Plaintiff respectfully requests this Court for an entry of summary judgment in Plaintiff’s

favor. There are no genuine issues of material fact relating to the elements of the preference claim.

The transfers were for the benefit of a creditor, on account of an antecedent debt for previously

delivered SWW, made while the debtor was insolvent, made 90 days before the petition for

bankruptcy, and because the Defendants were not a secured creditors at the time of the transfer,

they received more than they would in a hypothetical chapter 7 distribution.

       DATED this 15th day of January, 2020.

                                               EVANS KEANE LLP



                                               By       /s/ Jed W. Manwaring
                                                    Jed W. Manwaring, Of the Firm
                                                    Attorneys for Trustee




MEMORANDUM IN SUPPORT OF TRUSTEE’S MOTION FOR SUMMARY JUDGMENT - 11
Case 19-06009-TLM      Doc 30    Filed 01/15/20 Entered 01/15/20 14:37:46        Desc Main
                                Document     Page 12 of 12



                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 15th day of January, 2020, I served a copy of the
foregoing on CM/ECF Registered Participants as reflected on the Notice of Electronic Filing.


       Melodie Annalise McQuade melodiemcquade@givenspursley.com,
       kendrah@givenspursley.com; kad@givenspursley.com

       Randall A. Peterman rap@givenspursley.com, kad@givenspursley.com;
          wandawhite@givenspursley.com




                                                 /s/ Jed W. Manwaring
                                             Jed W. Manwaring




MEMORANDUM IN SUPPORT OF TRUSTEE’S MOTION FOR SUMMARY JUDGMENT - 12
